Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present office action is responsive to communication received 5/3/2022. Claims 1-9,12-20 are pending. Claims 10-11 are cancelled.

Priority
The instant application is a continuation of US application 15/645458 now US patent no. 10771969, and claims priority from provisional application filed 7/11/2016.

Response to Arguments
Applicant’s arguments received on 5/3/2022 are respectfully addressed as follows:
Regarding the double patenting rejection Applicant declares to have submitted a terminal disclaimer, however, that filing seems to be missing. The double patenting rejection is therefore maintained.
Regarding the rejection of claims 2, 5 and 13 under 112 b, the amendments overcome the rejection. However, other instances of indefiniteness are noted due to latest amendments (see below).
Regarding the prior art rejection, the amendments to claims 1 and 18 and their respective dependent claims are taught by the cited art, as presented below.
As to claims 8 and dependent, the amendments changed the scope of the claims, which are now rejected as presented below, using the teachings of Beal, Saoji and Johnson.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 12-20 of the instant application are rejected on the ground of nonstatutory double patenting as being anticipated by U.S. Patent No. 10771969, hereinafter ‘969. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 are anticipated by claims 1, 3-6, 8-14, 16-17 of ‘969:
Claims 1 and 18’s  limitations are substantially recited in claim 1 and therefore are anticipated by claim 1.
Claims 2-5 in the instant application are anticipated by claims 3-6 of ‘969, respectively.
Claims 6-7, in the instant application are included in claim 1 of ‘969 and therefore are anticipated.
Claim 9 in the instant application is anticipated by claim 19 of ‘969.
Claims 8, 12,13 in the instant application are anticipated by claims 8-12 of ‘969, respectively.
Claim 14 in the instant application is anticipated by claim 8-11 and claim 1 of ‘969.
Claims 15-17 in the instant application are anticipated by claims 12-14 of ‘969, respectively.
Claim 19 in the instant application is anticipated by claim 1 and 16 of ‘969.
Claim 20 in the instant application is anticipated by claim 17.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and its dependent claims 9, 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8-9, 12-17 recite “an identity of the client” in line 13 of claim 8, “a client identity” in line 18 of claim 8, “a client identity of the client” in line 23 of claim 8, the 3 limitations seem to be the same and need to be consolidated for clarity. The examiner interprets the limitations in lines 18 and 23 as:  “generating an authentication score that is associated with the identity of the client” ... and “authenticating the identity of the client ...”
Claims 8-9, 12-17 recite “the message” in line 30 of claim 8, which lacks antecedent basis and renders the claim indefinite. For examination purposes, the limitation is considered as “a message”.  
Correction or clarification is kindly requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 9147054 to Beal et al., hereinafter Beal, in view of US 20170031576 to Saoji et al., hereinafter Saoji, and further in view of US 9548979 to Johnson et al., hereinafter Johnson. Beal and Saoji are included in IDS dated 7/17/2020.

Regarding claim 1, Beal discloses
One or more non-transitory computer-readable media storing computer-executable instructions, that when executed on one or more processors, causes the one or more processors to perform acts comprising (col. 11, lines 17-28: cloud servers): detecting, via a voice interaction device, an incoming voice communication from a client, the incoming voice communication request to perform at least one action that is associated with a computing resource (col. 11, lines 29-43: receive voice input forwarded from voice controlled device, Fig. 4, 402); parsing content of the incoming voice communication to identify the request to perform the at least one action (col. 11, lines 60-67: determine requested functionality from the audio, see also Fig. 4, 404); identifying a client profile associated with the client, the client profile including a two-factor authentication protocol associated with the computing resource (col. 11, lines 50-59, Fig. 2: account database with user profiles, the user profiles including authentication credentials, security levels and security procedures including 2 factors authentication  and voiceprint fingerprint (col. 7, 52-54; col. 8, lines 42-67)); detecting a client device (col. 9, lines 14-44: registered companion device or user device presents redemption code or series of tones, previously received from the voice controlled device, in communication via Bluetooth, RF or USB port with other devices including the user device (Fig. 2; col. 10, lines  35-35));  Beal implicitly teaches or suggests authenticating an identity of the client based at least in part on the voice communication and an execution of a first factor of the two-factor authentication protocol at the client device (col. 15, lines 66-67, col. 16, lines 1-18: recognize user identification included in the voice input, or identify user using voiceprint; Fig. 4/5 show the user authentication is based on determining the security level or the security procedures included in the user profile; (col. 173, 24-36): answer questions or  user device redeems code or plays expected tones)); 
Beal does not explicitly teach: identifying a client profile associated with the client based at least in part on biometric voice data of the incoming voice command. However, Beal discloses the voice input is analyzed by a speech recognition module (col. 14, lines 7-13) then security requirements are determined from the user profiles (col. 14, lines 30-40, Fig. 4, 406) i.e identify the profile based on identifying the user. Beal also discloses storing the user’s voiceprint in the account setup (col. 16, lines 13-18). It would have been obvious to a skilled artisan before the application was filed to use the stored voiceprints to identify the user from the audio input then access the user profiles for additional requirements because it would be a reliable and efficient way to authenticate the user from the vocal request. Beal teaches using more than one factor for authenticating the user (col. 8, lines 42-54: access code and additional purchase code); different authentication types can be used: PIN, questions/challenges, codes, series of tones, voiceprint ... setup in the user account during a registration procedure (col. 8, lines 55-67, col. 9, lines 1-2)), wherein the two-factor authentication protocol varies based on a particular type of access to a particular computing resource (col. 8, lines 42-54: two-factor authentication using a 4 digit access code and a purchase code to access sensitive data, wherein the purchase code changes every two weeks). 
Beal does not explicitly teach an implied request. 
Saoji in an analogous art, discloses a user sending a vocal request to a voice assistant, for instance ‘open my trip plan’ (Fig. 3, [0037]). The voice command includes an implied request to provide information about flight,  preferred car rental, restaurants ([0031][0038]) inferred from the user browser history, social media site or details added by the user ([0018][0034][0044]). It would have been obvious to a skilled artisan before the filing of the instant application to receive a voice command including an implied request  as taught by Saoji because it would allow to provide a wide range of services to the user without having the user explicitly request all the services, enhancing the user experience with the voice assistant.
Beal in view of Saoji does not explicitly teach 
transmitting, via the voice interaction device, a request for execution of a second factor of the two-factor authentication protocol; receiving, from the voice interaction device, a second-factor authentication credential in response to the request for execution of the second factor; and performing the at least one action that is associated with the incoming voice communication, based at least in part on receipt of the second-factor authentication credential.  
However, Johnson, in an analogous art disclose the limitation i.e. receiving a voice command, authenticate user using a first authentication method (Fig. 5, step 505, 506 col. 15:1-60); determining the need for a second authentication factor, receive the voice interaction and authenticate the user using the second authentication method (Fig. 5, 550 and 555); the authentication is for performing a request for instance before a financial institution (col.15:1-6). It would have been obvious to a skilled artisan before the filing of the instant application to receive a request for execution of a second factor authentication as taught by Johnson because it would enhance the authentication of the user in an efficient way without added cost of inconvenience for the user (Johnson col.1:14-24).

Regarding claim 4, Beal in view of Soaji and Johnson discloses the one or more non-transitory computer-readable media of claim 1, wherein the computer-executable instructions, when executed on one or more processors, causes the one or more processors to perform acts further comprising: identifying, from the client profile, a communication associated with a recipient device associated with a recipient, the recipient being associated with the client via the client profile (Beal, col. 8, lines 1-11: primary account holder define settings requesting employee or child be authenticated); receiving, via the voice interaction device, a request to send a communication to the recipient; and transmitting, via the voice interaction device, the requested communication (Beal, Fig. 7, 708: interact with child or employee to receive identification information).  

Regarding claim 5, Beal in view of Soaji and Johnson discloses the one or more non-transitory computer-readable media of claim 1, wherein the computer-executable instructions, when executed on one or more processors, causes the one or more processors to perform acts further comprising: determining that support data is required for performance of the at least one action associated with the computing resource, the support data including the two-factor authentication protocol associated with the computing resource and one or more preferences associated with the computing resource; and retrieving the support data from the client profile (Beal, Fig. 6, col. 16, lines 62-67, col. 17, lines 1-13: access user profile to retrieve the requested support data i.e provide additional authentication such as a time-sensitive code).  

Regarding claim 6, Beal in view of Soaji and Johnson discloses the one or more non-transitory computer-readable media of claim 1, wherein the response to the request for execution of the second factor is associated with the presentation of multimedia content (Johnson, col.4:14-20: provide a video stream).  

Regarding claim 18, the claim recites substantially the same content as claim 1 and is rejected as in claim 1.

Regarding claim 8, Beal discloses 
One or more non-transitory computer-readable media storing computer-executable instructions, that when executed on one or more processors, causes the one or more processors to perform acts comprising: detecting, via a voice interaction device, an incoming voice communication from a client, the incoming voice communication including an request to perform at least one action that is associated with a computing resource (col. 11, lines 29-43: receive voice input forwarded from voice controlled device, Fig. 4, 402); parsing content of the incoming voice communication to identify the request to perform the at least one action (col. 11, lines 60-67: determine requested functionality from the audio, see also Fig. 4, 404); identifying a client profile associated with the client, the client profile including an authentication protocol associated with the computing resource (col. 11, lines 50-59, Fig. 2: account database with user profiles, the user profiles including authentication credentials, security levels and security procedures including 2 factors authentication  and voiceprint fingerprint (col. 7, 52-54; col. 8, lines 42-67)); detecting a client device (col. 9, lines 14-44: registered companion device or user device presents redemption code or series of tones, previously received from the voice controlled device, in communication via Bluetooth, RF or USB port with other devices including the user device (Fig. 2; col. 10, lines  35-35));  Beal implicitly teaches or suggests authenticating an identity of the client based at least in part on the voice communication and an execution of the authentication protocol at the client device (col. 15, lines 66-67, col. 16, lines 1-18: recognize user identification included in the voice input, or identify user using voiceprint; Fig. 4/5 show the user authentication is based on determining the security level or the security procedures included in the user profile; (col. 173, 24-36): answer questions or  user device redeems code or plays expected tones)); and performing the at least one action that is associated with the incoming voice communication with respect to the computing resource, based at least in part on applying the authentication protocol in accordance with its association to the computing resource (col. 11:60-66; col. 13:19-24; col.16:35-46: performance of action is based on being authenticated).  
Beal does not explicitly teach: identifying a client profile associated with the client based at least in part on biometric voice data of the incoming voice command. However, Beal discloses the voice input is analyzed by a speech recognition module (col. 14, lines 7-13) then security requirements are determined from the user profiles (col. 14, lines 30-40, Fig. 4, 406) i.e identify the profile based on identifying the user. Beal also discloses storing the user’s voiceprint in the account setup (col. 16, lines 13-18). It would have been obvious to a skilled artisan before the application was filed to use the stored voiceprints to identify the user from the audio input then access the user profiles for additional requirements because it would be a reliable and efficient way to authenticate the user from the vocal request. Beal teaches using more than one factor for authenticating the user (col. 8, lines 42-54: access code and additional purchase code); different authentication types can be used: PIN, questions/challenges, codes, series of tones, voiceprint ... setup in the user account during a registration procedure (col. 8, lines 55-67, col. 9, lines 1-2)). 
Beal does not explicitly teach an implied request. 
Saoji in an analogous art, discloses a user sending a vocal request to a voice assistant, for instance ‘open my trip plan’ (Fig. 3, [0037]). The voice command includes an implied request to provide information about flight,  preferred car rental, restaurants ([0031][0038]) inferred from the user browser history, social media site or details added by the user ([0018][0034][0044]). It would have been obvious to a skilled artisan before the filing of the instant application to receive a voice command including an implied request  as taught by Saoji because it would allow to provide a wide range of services to the user without having the user explicitly request all the services, enhancing the user experience with the voice assistant.
Beal in view of Saoji does not explicitly teach the rest of the limitations.
In an analogous art, Johnson discloses 
generating an authentication score that is associated with a client identity, based at least in part on the incoming voice communication, the authentication score being based at least in part on a similarity of voice biometrics of the incoming voice communication and a voice biometric template associated with the client profile; authenticating a client identity of the client based at least in part on the authentication score (col.2, lines 28-44; col.4, lines 4-20: compare the received voice biometrics with stored biometric profile, the authentication score being the degree of matching ); associating a predetermined authentication score threshold with a particular computing resource (col.13, lines 4-19: associate a 90% threshold to a wire transfer, a 50% threshold to access account balance ...) ; identifying the predetermined authentication score threshold that is associated with the performance of the at least one action; and determining that the authentication score is less than the predetermined authentication score threshold, wherein, transmitting the message is based at least in part on the authentication score being less than the predetermined authentication score threshold (col.4, lines 4-20: in case the voice cannot be matched to the degree necessary for authentication, request the user i.e transmit a message to user to provide additional authentication). It would have been obvious to a skilled artisan before the filing of the instant application to set authentication score threshold to authenticate user biometrics, transmit a message requesting additional credential when the threshold is not met as taught by Johnson because it would provide a second chance for the user to be authenticated instead of denying a request based on failing the threshold; it would have been obvious to a skilled artisan before the filing of the instant application to associate predetermined authentication score threshold with different computing resources as taught by Johnson because it would add flexibility to the authentication process and match the sensitivity of requested resources to particular authentication scores.

Regarding claim 13, Beal in view of Saoji and Johnson discloses the computer-implemented method of claim 8, further comprising: accessing a portion of audio data that is associated with the client profile; and prior to transmitting the first message to the client, causing the voice interaction device to transmit the portion of audio data to the client (Beal col.15:62-67: audibly ask user to name a registered identifier).


Claims 2, 7, 9, 12, 14-15 are rejected under 35 USC 103 as being unpatentable over Beal, Saoji and Johnson in view of US 20170358317 to James, hereinafter James. James is included in IDS dated 7/17/2020.

Regarding claim 2, Beal in view of Soaji and Johnson discloses the one or more non-transitory computer-readable media of claim 1, wherein performing the at least one action corresponds to establishing a communication session between the voice interaction device and a service provider platform associated with the computing resource (Beal col. 3, lines 19-25: making a online purchase); However, the cited combination does not explicitly teach, yet James discloses wherein the computer-executable instructions, when executed on one or more processors, causes the one or more processors to perform acts further comprising: transmitting, to the voice interaction device, an authentication token to access the service provider platform, based at least in part on the authentication of the identity of the client via the two-factor authentication protocol, wherein performing the at least one action is further based at least in part on receipt of the authentication token (James [0034]: request and obtain device identifier from mobile device).   It would have been obvious to a skilled artisan before the filing of the instant application to transmit an authentication token as taught by James in order to reinforce the client authentication using a second factor.

Regarding claim 7, Beal in view of Soaji and Johnson discloses the one or more non-transitory computer-readable media of claim 1,  but does not teach the rest of the limitation. 
James in an analogous art, discloses a local device that takes speech commands from the user ([0019]). James discloses wherein the computer-executable instructions, when executed on one or more processors, causes the one or more processors to perform acts further comprising: generating a data packet that includes computer-executable instructions that automate the performance of the at least one action with respect to the client device based at least in part on an authentication of the identity of the client; transmitting the data packet to the client device; and transmitting a message, via the voice interaction device, indicating a performance of the at least one action ([0034]); a service provider may request additional authentication (the claimed ... data packet), the additional authentication may include providing a code, password, additional voice verification phrases ([0039][0040]); the system may also request information from the mobile device ([0060]).  It would have been obvious to a skilled artisan before the filing of the instant application to transmit an authentication token as taught by James in order to reinforce the client authentication using a second factor.

Regarding claim 9, Beal in view of Saoji and Johnson discloses the computer-implemented method of claim 8, but does not teach the rest of the limitations. In an analogous art, James discloses  the at least one action includes modifying an action of the client device, and the method further comprises: generating a data packet for execution on the client device, the data packet including computer-executable instructions that automate the modifying in response to the implied request ([0003][0022] voice command to disarm the security system; the system carrying out the command corresponds to generating and execution of instructions). It would have been obvious to a skilled artisan before the filing of the instant application to modify the action as claimed because it would be an easy and convenient way to perform functionalities using voice interaction.

Regarding claim 12, Beal in view of Saoji and Johnson discloses the computer-implemented method of claim 8, but does not teach the rest of the limitations.
In an analogous art James discloses detecting at least one client device associated with the client that is within a predetermined distance of the voice interaction device ([0024][0034]: device within a range), the at least one client device being configurable to present multimedia content; and causing a user interface of the client device to present the multimedia content, wherein the multimedia content includes at least one of image data or video data ([0039][0040] provide additional authentication, the client device is a computing device with a display ([0076] or a smartphone ([0083]-[0085]) configurable to present multimedia ([0033] provide an image)) .  It would have been obvious to a skilled artisan before the invention was filed to detect the voice device and the client are within a predetermined distance because it would ensure the client device is where it was supposed to be to perform the action e.g. mobile is at home (James [0031]).

Regarding claim 14, Beal in view of Saoji  and Johnson discloses the computer-implemented method of claim 8, but does not teach the rest of the limitations.
In an analogous art, James discloses generating a data packet that includes computer-executable instructions that automate the performance of the at least one action with respect to the client device based at least in part on an authentication of the identity of the client; transmitting the data packet to the client device; and transmitting a message, via the voice interaction device, indicating a performance of the at least one action ([0034]); a service provider may request additional authentication (the claimed ... data packet), the additional authentication may include providing a code, password, additional voice verification phrases ([0039][0040]); the system may also request information from the mobile device ([0060])).  It would have been obvious to a skilled artisan before the filing of the instant application to transmit an authentication token as taught by James in order to reinforce the client authentication using a second factor.

Regarding claim 15, Beal in view of Saoji, Johnson and James discloses the computer-implemented method of claim 14, further comprising: determining that support data is required for the performance of the at least one action (Beal, Fig. 6, col. 16, lines 62-67, col. 17, lines 1-13: access user profile to retrieve the requested support data i.e provide additional authentication); and transmitting, via the voice interaction device, a request for the client to provide the support data, wherein automating the performance of the at least one action is further based at least in part on receipt of the support data (James [0034][0039][0040]).  

Claim 3 are rejected under 35 USC 103 as being unpatentable over Beal, Saoji and Johnson in view of 20140297528 to Agrawal et al., hereinafter Agrawal. Agrawal is included in IDS dated 7/17/2020.

Regarding claim 3, Beal in view of Soaji and Johnson discloses the one or more non-transitory computer-readable media of claim 1, wherein the computer-executable instructions, when executed on one or more processors, causes the one or more processors to perform acts further comprising: identifying, from the client profile, a voice biometric template associated with the client; and determining a similarity between a biometric voice data of the incoming voice communication and the voice biometric template of the client (Beal col. 5, lines 66-67, col. 6, lines 1-14).  Beal in view of Soaji and Johnson does not teach the rest of the limitation. 
In an analogous art, Agrawal teaches authentication a user voice to authorize a transaction ([0036]) by comparing the biometric sample and recorded biometrics, authenticating the user when a single record provides a matching score greater than or equal a pre-defined threshold (Fig. 4A); therefore, Agrawal teaches or suggests authenticating the client identity of the client is further based at least in part on the similarity being greater than a predetermined similarity threshold.
 It would have been obvious to a skilled artisan before the invention was filed to authenticate the user when the similarity is greater than a threshold because it is a well-known technique used in biometrics authentication and would not have needed further testing.

Claims 16-17, 19-20  are under 35 U.S.C. 103 as being unpatentable over Beal and Saoji and Johnson, in view of US 20140201335 to Wang, hereinafter Wang. Wang is included in IDS dated 7/17/2020.

Regarding claim 16, Beal in view of Saoji and Johnson discloses the computer-implemented method of claim 8, but does not teach the rest of the limitations.
In an analogous art, Wang discloses wherein the incoming voice communication corresponds to a service support request for a client device, the client device configured to interact with the computing resource of the service provider, and the computer- implemented method further comprising accessing a client account associated with the service provider, the client account including a client device type and a communication protocol of the client device; and generating a data packet for execution on the client device, the data packet including computer-executable instructions that automate performance of a diagnostic check on the client device, based at least in part on the client device type, wherein the at least one action corresponds to transmitting the data packet to the client device via the communication protocol ([0033][0087]: client receives from media server data packet (media presentation data MPD), the MPD is used to determine parameters at the client such as bandwidth, capability, screen size and memory … ([0034],  sent back to the server ([0088]), receive parameters based on the request, receive media customized to the parameters). It would have been obvious to a skilled artisan before the invention was filed to modify the service provider such as the service provider requests a diagnostic check at the client as taught by Wang, before streaming the requested media, because it would allow streaming the requested media with an adequate resolution and streaming bit rate to the client.  

Regarding claim 17, Beal in view of Saoji, Johnson and Wang discloses the computer-implemented method of claim 16, further comprising: receiving, from the client device, result data associated with the diagnostic check; and generating an additional data packet for execution on the client device, based at least in part on result data, the additional data packet including computer-executable instructions that automatically adjust a product setting of the client device (Wang [0033][0087]: client receives from media server data packet (media presentation data MPD), the MPD is used to determine the context at the client such as bandwidth, capability, screen size and memory … ([0034],  sent back to the server ([0088], Fig. 11, determine the media segments based on the received query parameters, the media segment adjusting the resolution of the media ([0035], viewing angle [0086]); see claim 16 for motivation to combine with Wang).

Regarding claim 19, Beal in view of Soaji and Johnson discloses the voice control integration system of claim 18, but does not teach the rest of the limitations. In an analogous art, Wang discloses wherein the instructions, if executed by the one or more processors, cause the one or more processors to perform operations further comprising: generating a data packet for transmission to the client device, the data packet including computer-executable instructions that automate performance of the at least one action on the client in response at least in part to the authentication; determining that support data is required for performance of the at least one action, the support data corresponding to diagnostic data associated with the client device; and transmitting, via the voice interaction device, a request for the client to provide the support data, wherein the generating of the data packet for transmission to the client device is based at least in part on receipt of the support data (([0033][0087]: client receives from media server data packet (media presentation data MPD), the MPD is used to determine parameters at the client such as bandwidth, capability, screen size and memory … ([0034],  sent back to the server ([0088]), receive parameters based on the request, receive media customized to the parameters). It would have been obvious to a skilled artisan before the invention was filed to modify the service provider such as the service provider requests a diagnostic check at the client as taught by Wang, before streaming the requested media, because it would allow streaming the requested media with an adequate resolution and streaming bit rate to the client.    

Regarding claim 20, Beal in view of Soaji and Johnson discloses the voice control integration system of claim 18, but does not teach the rest of the limitations. In an analogous art, Wang discloses the instructions, if executed by the one or more processors, cause the one or more processors to perform operations further comprising: determining that the incoming voice communication is associated with a service issue of the client device, wherein the at least one action corresponds to performance of a diagnostic check of the client device; receiving, from the client device, result data associated with the diagnostic check; and generating an additional data packet for execution on the client device, the additional data packet including computer-executable instructions that automatically adjust a product setting of the client device, based at least in part on the result data (([0034],  sent back to the server ([0088]), receive parameters based on the request, receive media customized to the parameters). It would have been obvious to a skilled artisan before the invention was filed to modify the service provider such as the service provider requests a diagnostic check at the client as taught by Wang, before streaming the requested media, because it would allow streaming the requested media with an adequate resolution and streaming bit rate to the client. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE B THIAW whose telephone number is (571)270-1138. The examiner can normally be reached Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL G COLIN can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Catherine Thiaw/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        7/24/2022